J-S48020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    BRUCE GILLINS A/K/A/ ROBERT                :
    BRUCE GILLINS                              :
                                               :
                       Appellant               :      No. 1145 EDA 2019

              Appeal from the PCRA Order Entered March 15, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0513171-1994


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                             Filed: December 24, 2020

        Appellant, Bruce Gillins a/k/a Robert Bruce Gillins, appeals pro se from

the order entered in the Philadelphia County Court of Common Pleas, which

denied his first petition brought pursuant to the Post Conviction Relief Act

(“PCRA”).1 We vacate and remand for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

October 3, 1996, Appellant entered a negotiated guilty plea to third-degree

murder.     In exchange for his guilty plea, the Commonwealth agreed to a

sentence of 10 to 20 years’ imprisonment to run concurrent to a federal

sentence Appellant was serving. Appellant did not file a direct appeal from his

judgment of sentence.

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S48020-20


      On June 6, 2017, Appellant filed the current PCRA petition pro se.

Appellant alleged ineffective assistance of plea counsel, breach of his plea

agreement, and an unlawful guilty plea. Specifically, Appellant claimed that

all parties agreed his third-degree murder sentence would run concurrent to

his federal sentence.   Appellant insisted that in March 2012, he sought

commutation of his federal sentence. On or around April 5, 2012, Appellant

discovered his federal and state sentences were not running concurrent to

each other.   Appellant subsequently contacted plea counsel for assistance,

who advised Appellant to file a claim with the Bureau of Prisons. After doing

so, Appellant learned by letter dated April 17, 2017, that the state court had

lacked authority to impose a state sentence concurrent to a federal sentence

and that Appellant’s sentences would run consecutively, not concurrently.

Appellant sought appointment of PCRA counsel.

      Appellant also filed a pro se application for the appointment of counsel

on September 13, 2018. The court appointed PCRA counsel on January 8,

2019. Less than one week later, on January 14, 2019, counsel filed a petition

to withdraw and “no-merit” letter pursuant to Commonwealth v. Turner,

518 Pa. 491, 544 A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa.Super. 1988) (en banc). In the “no-merit” letter, counsel stated he

reviewed the Quarter Session file, corresponded with Appellant, researched

the applicable law, and decided Appellant’s claims were time-barred under the

PCRA. PCRA counsel initially conceded that Appellant, the Commonwealth,


                                    -2-
J-S48020-20


and the court had agreed Appellant’s third-degree murder sentence would run

concurrent to his federal sentence. PCRA counsel further admitted that the

state court had lacked authority to order Appellant’s state sentence to run

concurrent to the federal sentence. Nevertheless, PCRA counsel maintained

Appellant had failed to exercise due diligence by waiting 20 years to seek

clarification of his sentence, rendering Appellant’s PCRA petition time-barred.

PCRA counsel also noted that Appellant’s federal sentence was a life sentence,

so as a practical matter, Appellant was not prejudiced by consecutive rather

than concurrent sentences.

      On January 18, 2019, the PCRA court issued notice of its intent to

dismiss the petition without a hearing per Pa.R.Crim.P. 907. Appellant filed a

pro se response on February 12, 2019. In his response, Appellant claimed he

thought his federal and state sentences were running concurrently until 2012,

when he sought commutation of the federal sentence. Appellant did not file

a PCRA petition at that time because plea counsel advised him to file a claim

with the Bureau of Prisons, which Appellant did. Appellant insisted he did not

learn until April 2017, that the state court had lacked authority to impose

concurrent sentences and that his sentences were running consecutively.

      Appellant further alleged that he received a letter from PCRA counsel on

January 11, 2019, indicating PCRA counsel’s appointment in the matter.

Appellant was unable to call PCRA counsel right away to discuss his case

because the prison does not immediately process requests to add phone


                                     -3-
J-S48020-20


numbers to Appellant’s list of approved phone calls. Consequently, Appellant

asked a friend to reach out to PCRA counsel and to ask PCRA counsel to set

up a phone appointment with Appellant. When PCRA counsel was dismissive

of Appellant’s friend on the phone, Appellant next asked his brother to contact

PCRA counsel.    PCRA counsel was also dismissive of Appellant’s brother.

Appellant emphasized that PCRA counsel never reached out to him to discuss

the case, even though in his appointment letter, PCRA counsel had stated that

he would contact Appellant once he reviewed Appellant’s file. Instead, PCRA

counsel simply filed the “no-merit” letter. Appellant also averred that failure

to run the sentences concurrently did prejudice Appellant because under the

recent federal “First Step Act,” Appellant might be eligible for a reduction in

his federal sentence.   Appellant alleged PCRA counsel’s performance was

deficient and requested the appointment of new PCRA counsel.

      On March 15, 2019, the court denied PCRA relief and let counsel

withdraw. Appellant timely filed a pro se notice of appeal on April 5, 2019.

The court did not order, and Appellant did not file, a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises three issues for our review:

         Was the PCRA court’s dismissal of Appellant’s PCRA petition
         unsupported by the record and based on legal error because
         Appellant’s appointed PCRA counsel was ineffective for
         failing to raise Appellant’s due process violations, [plea
         counsel’s] ineffectiveness, breach of plea agreement,
         governmental interference, trial court issued an unlawful
         sentence and Appellant’s actual innocence claims given
         these claims had arguable merit and if so, should Appellant’s

                                     -4-
J-S48020-20


         conviction be vacated?

         Was the PCRA court’s dismissal of Appellant’s PCRA petition
         without a hearing and granting appointed PCRA counsel’s
         Finley letter or not appointing new PCRA counsel an error?

         Was the PCRA court’s dismissal of Appellant’s PCRA petition
         without a hearing an error because the court failed to file an
         independent opinion?

(Appellant’s Brief at 5).

      As a preliminary matter, we must address Appellant’s allegations of

PCRA counsel’s ineffectiveness raised in response to the Rule 907 notice. This

Court has recently explained:

         “[W]here an indigent, first-time PCRA petitioner was denied
         his right to counsel—or failed to properly waive that right—
         this Court is required to raise this error sua sponte and
         remand for the PCRA court to correct that mistake.”
         Commonwealth v. Stossel, 17 A.3d 1286, 1290
         (Pa.Super. 2011).

         As this is Appellant’s first PCRA petition, he enjoys a well-
         recognized right to legal representation during this initial
         collateral review of his judgment of sentence.             See
         Commonwealth v. Albert, 561 A.2d 736, 738 (Pa. 1989)
         (“[I]n this Commonwealth one who is indigent is entitled to
         the appointment of counsel to assist with an initial collateral
         attack after judgment of sentence”). In this context, “the
         right to counsel conferred on initial PCRA review means ‘an
         enforceable right’ to the effective assistance of counsel.”
         See Commonwealth v. Holmes, 79 A.3d 562, 583 (Pa.
         2013) (quoting Commonwealth v. Albrecht, 720 A.2d
         693, 699-700 (Pa. 1998)).

         While the existence of this right is well-established, the
         procedure for its enforcement, i.e., raising allegations of
         PCRA counsel’s ineffectiveness, remains ill-defined under
         Pennsylvania law:

            [T]here is no formal mechanism in the PCRA for a

                                      -5-
J-S48020-20


            second round of collateral attack focusing upon the
            performance of PCRA counsel, much less is there a
            formal mechanism designed to specifically capture
            claims of previous counsel’s ineffectiveness defaulted
            by initial-review PCRA counsel. Frankly, this Court
            has struggled with the question of how to enforce the
            “enforceable” right to effective PCRA counsel within
            the strictures of the PCRA[.] The question of whether
            and how to vindicate the right to effective PCRA
            counsel has been discussed at length in majority
            opinions and in responsive opinions .... But, the
            Justices have not been of one mind respecting how to
            resolve the issue, and no definitive resolution has
            emerged.

         Holmes, supra at 583-84. Stated more succinctly, “since
         petitioners are not authorized to pursue hybrid
         representation and counsel cannot allege [their] own
         ineffectiveness, claims of PCRA counsel ineffectiveness
         cannot ordinarily be raised in state post-conviction
         proceedings[.]”    Commonwealth v. Rykard, 55 A.3d
         1177, 1188 (Pa.Super. 2012) (emphasis added).

         However, our Supreme Court also concomitantly requires
         counseled PCRA petitioners to raise allegations of PCRA
         counsel’s ineffectiveness in response to a Rule 907 notice of
         intent to dismiss, or risk waiver. See Commonwealth v.
         Pitts, 981 A.2d 875, 880 n.4 (Pa. 2009).

                                 *    *    *

         Subsequent interpretation of Pitts by both the Supreme
         Court and this Court have reaffirmed this aspect of the
         holding. See Commonwealth v. [A.] Robinson, 139 A.3d
         178, 184 n.8 (Pa. 2016); Commonwealth v. Henkel, 90
         A.3d 16, 25 (Pa.Super. 2014) (en banc) (“[T]he Pitts
         majority mandated that a petitioner raise any allegations of
         PCRA counsel ineffectiveness in response to the PCRA
         court’s notice of dismissal”).

Commonwealth v. Betts, 240 A.3d 616, 621-22 (Pa.Super. 2020) (some

internal citations omitted).


                                     -6-
J-S48020-20


      Additionally, this Court has emphasized the importance of effective

assistance of counsel regarding a petitioner’s first PCRA petition:

         While the right to legal representation in the PCRA context
         is not constitutionally derived, the importance of that right
         cannot be diminished merely due to its rule-based
         derivation. In the post-conviction setting, the defendant
         normally is seeking redress for trial counsel’s errors and
         omissions. Given the current time constraints of [the
         PCRA], a defendant’s first PCRA petition, where the rule-
         based right to counsel unconditionally attaches, may well be
         the defendant’s sole opportunity to seek redress for such
         errors and omissions. Without the input of an attorney,
         important rights and defenses may be forever lost.

Commonwealth v. J. Robinson, 970 A.2d 455, 458-59 (Pa.Super. 2009)

(en banc).    See also Commonwealth v. Perez, 799 A.2d 848, 851-52

(Pa.Super. 2002) (explaining indigent petition is entitled to appointment of

counsel on first PCRA petition, even where petition appears untimely on its

face, to determine whether petition is indeed untimely and if any timeliness

exception applies).

      Further, we recognize that “a collateral petition to enforce a plea

agreement is regularly treated as outside the ambit of the PCRA and under

the contractual enforcement theory of specific performance. The designation

of the petition does not preclude a court from deducing the proper nature of

a pleading.” Commonwealth v. Kerns, 220 A.3d 607, 611-12 (Pa.Super.

2019) (internal citations and quotation marks omitted). Plea bargains play a

critical role in the criminal justice system of this Commonwealth:

         Accordingly, it is critical that plea agreements are enforced,
         to avoid any possible perversion of the plea bargaining

                                     -7-
J-S48020-20


        system. The disposition of criminal charges by agreement
        between the prosecutor and the accused, ...is an essential
        component of the administration of justice.      Properly
        administered, it is to be encouraged.

        In this Commonwealth, the practice of plea bargaining is
        generally regarded favorably, and is legitimized and
        governed by court rule…. A “mutuality of advantage” to
        defendants and prosecutors flows from the ratification of the
        bargain.

        Assuming the plea agreement is legally possible to fulfill,
        when the parties enter the plea agreement and the court
        accepts and approves the plea, then the parties and the
        court must abide by the terms of the agreement. Specific
        enforcement of valid plea bargains is a matter of
        fundamental fairness. The terms of plea agreements are
        not limited to the withdrawal of charges, or the length of a
        sentence. Parties may agree to—and seek enforcement of—
        terms that fall outside these areas.

        Although a plea agreement occurs in a criminal context, it
        remains contractual in nature and is to be analyzed under
        contract-law standards. Furthermore, disputes over any
        particular term of a plea agreement must be resolved by
        objective standards.      A determination of exactly what
        promises constitute the plea bargain must be based upon
        the totality of the surrounding circumstances and involves a
        case-by-case adjudication.

        Any ambiguities in the terms of the plea agreement will be
        construed against the Government.        Nevertheless, the
        agreement itself controls where its language sets out the
        terms of the bargain with specificity. …

Commonwealth v. Snook, 230 A.3d 438, 444 (Pa.Super. 2020) (internal

citations omitted).   See also Commonwealth v. Koch, 654 A.2d 1168

(Pa.Super. 1995) (explaining that Commonwealth’s legal inability to fulfill

promise made in plea bargain resulted in breach of plea agreement such that

defendant’s guilty plea was not knowing and voluntary).

                                    -8-
J-S48020-20


     In Betts, supra, the appellant had complied with Pitts by asserting

PCRA counsel’s ineffectiveness in response to the PCRA court’s issuance of

Rule 907 notice, and before entry of a final PCRA order. Betts, supra at 622.

Nevertheless, the PCRA court did not consider the allegations of PCRA

counsel’s ineffectiveness prior to dismissing his PCRA petition, so the

appellant’s “concerns were not reviewed or investigated by the PCRA court in

a meaningful way.”    Id. at 623.   Consequently, this Court held that the

appellant “never received the assistance of counsel in arguing the merits of

these ineffectiveness claims to the PCRA court.” Id. This Court reasoned:

        Appellant’s rule-based right to effective counsel extends
        throughout the entirety of his first PCRA proceeding. See
        Holmes, supra at 583; Henkel, supra at 22-23 (citing
        Pa.R.Crim.P. 904(F)(2)). Necessarily, Appellant had a right
        to effective counsel when he alleged [PCRA counsel’s]
        ineffectiveness in response to the PCRA court’s Rule 907
        notice. Id. However, as a matter of Pennsylvania law, he
        could not rely upon [PCRA] counsel to assist him in this
        specific context. See Commonwealth v. Spotz, 18 A.3d
        244, 329 n.52 (Pa. 2011) (“[C]ounsel cannot argue his or
        her own ineffectiveness”); see also, e.g., Commonwealth
        v. Ellis, 626 A.2d 1137, 1138-39 (Pa. 1993) (“[U]nder no
        other circumstances are counsel and client permitted to
        present opposing arguments”).

        In this specific context, Appellant’s timely allegations of
        ineffectiveness created a “substantial” and “irreconcilable”
        conflict in his relationship with [PCRA counsel].       See
        Pa.R.Crim.P. 122(C) (“A motion for change of counsel by a
        defendant for whom counsel has been appointed shall not
        be     granted    except    for    substantial   reasons”);
        Commonwealth v. Jette, 611 Pa. 166, 23 A.3d 1032,
        1041 n.10 (2011) (“To satisfy this standard, a defendant
        must demonstrate he has an irreconcilable difference with
        counsel that precludes counsel from representing him”).
        Our case law is replete with instances where allegations of

                                    -9-
J-S48020-20


           ineffectiveness have necessitated the appointment of
           substitute counsel in the post-collateral context. See, e.g.,
           Commonwealth v. Fox, 383 A.2d 199, 200 (Pa. 1978)
           (“[W]e cannot assume that appellant’s [post-conviction]
           counsel adequately advised appellant of his own
           inadequacies ....”) (citing Commonwealth v. Sherard,
           384 A.2d 234, 234 (Pa. 1977) (same)).

                                      *       *     *

           In sum, we believe that Appellant is entitled to remand for
           the appointment of substitute PCRA counsel to prosecute
           these abeyant claims of ineffectiveness. Our Supreme Court
           has opined that remand and appointment of new PCRA
           counsel is appropriate in such circumstances:

                An indigent petitioner has the right to appointment of
                counsel to assist in prosecuting a first PCRA petition.
                Where that right has been effectively denied by the
                action of court or counsel, the petitioner is entitled to
                remand to the PCRA court for appointment of counsel
                to prosecute the PCRA petition. The remand serves
                to give the petitioner the benefit of competent counsel
                at each stage of post-conviction review.

           Commonwealth v. Kenney, 732 A.2d 1161, 1164 (Pa.
           1999); see also Commonwealth v. Cox, 204 A.3d 371,
           390 (Pa. 2019) (affirming Kenney for the proposition that
           “remand for appointment of counsel is appropriate remedy
           when the right to appointment [of] counsel has been
           effectively denied”).

Betts, supra at 623-24 (internal footnote omitted).

         Instantly, the record confirms that Appellant is indigent and that the

current petition is his first PCRA petition. After receiving counsel’s “no-merit”

letter    and    the   Rule   907   notice,       Appellant   alleged   PCRA   counsel’s

ineffectiveness in his February 12, 2019 pro se response. Notwithstanding

Appellant’s allegations, the court did not address Appellant’s claims of PCRA


                                          - 10 -
J-S48020-20


counsel’s ineffectiveness in its order denying PCRA relief or Rule 1925(a)

opinion. Rather, the PCRA court adopted counsel’s timeliness analysis and

decided Appellant’s current claims were time-barred under the PCRA.

       Notably, the Commonwealth concedes on appeal that Appellant’s claim

that his guilty plea was invalid has arguable merit based on the terms of the

parties’ negotiated plea agreement. (See Commonwealth’s Brief at 4, 6, 9).

Nevertheless, the Commonwealth agrees with PCRA counsel and the court that

Appellant’s claims are time-barred under the PCRA. Significantly, however,

neither PCRA counsel nor the PCRA court considered whether Appellant’s

current claims, which arguably sound in breach of his plea agreement, fall

outside of the PCRA. See Snook, supra; Kerns, supra; Koch, supra.

       In light of the PCRA court’s failure to confront Appellant’s allegations of

PCRA counsel’s ineffectiveness and the possibility that Appellant’s claims fall

outside of the PCRA, the best resolution of this case is to vacate the order

denying PCRA relief and remand for further proceedings.            See Kenney,

supra; Betts, supra. On remand, the court shall appoint substitute PCRA

counsel who must: (1) review Appellant’s pro se allegations of PCRA counsel’s

ineffectiveness;2 (2) discern whether Appellant’s claims fall outside of the

____________________________________________


2 As this Court acknowledged in Betts, “Appellant’s assertions of [PCRA
counsel’s] ineffectiveness may ultimately prove meritless. Our holding is
concerned only with ensuring those claims are given proper consideration.
Due to the nature of our holding, we express no opinion on the arguable merit
of Appellant’s assertions.” Betts, supra at 624 n.13.



                                          - 11 -
J-S48020-20


PCRA, such that the PCRA’s timeliness constraints would not apply; 3 (3) file

supplemental briefing limited to these issues within a reasonable time frame;

and (4) continue to represent Appellant for the duration of these PCRA

proceedings.     The Commonwealth shall have a reasonable opportunity to

respond. Thereafter, the PCRA court shall proceed as it deems appropriate.

See id. (issuing similar instructions upon remand).

       Order vacated.        Case remanded with instructions.     Jurisdiction is

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/20




____________________________________________


3  To the extent Appellant’s claims are cognizable under the PCRA, we
recognize that Appellant might not even be eligible for PCRA relief if he has
finished serving his state sentence, timeliness considerations aside. See 42
Pa.C.S.A. § 9543(a)(i) (explaining that to be eligible for PCRA relief, petitioner
must be currently serving sentence of imprisonment, probation or parole for
crime at issue). If substitute PCRA counsel decides Appellant’s claims are
cognizable under the PCRA, counsel should analyze Appellant’s eligibility for
PCRA relief in addition to the relevant timeliness analysis.

                                          - 12 -